DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “(I-frame)” in claims 8 and 17 is used by the claim to mean “inter-frame,” while the accepted meaning is “intra-frame.” The term is indefinite because the specification does not clearly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca et al. (US 20120147958 A1).


receiving, from a server machine (fig. 1B: complexity analysis system 158 and/or cloud provider 160), video content that includes a plurality of shot sequences (fig. 3: encoded video 320; fig. 4: video 400, wherein the different video chunks correspond to the claimed plurality of shot sequences), wherein a number of frames included in a first shot sequence included in the plurality of shot sequences is based on a chunk size used to encode the first shot sequence (¶0052:deriving the value of the size of the various chunks, wherein the scene corresponds to the claimed chunk). It is noted that Ronca provides detail of the encoding process, but fails to explicitly teach causing the first shot sequence to be played back on the endpoint device (i.e., the reconstruction and/or decoding of the encoded video.).
However, it is well-known in the art that the reconstruction and/or decoding of encoding video is the reverse of the encoding process. That is to say, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to reconstruct the encoded video “causing the first shot sequence to be played back on the endpoint device”. One would be motivated to reconstruct said encoded video in order to provide the client systems, as taught by Ronca, with the requested streaming video (¶0035).

Concerning claim 2, Ronca further teaches the method of claim 1, wherein at least two shot sequences included in the plurality of shot sequences are encoded differently from one another (fig. 5A; ¶0047).

fig. 5A; ¶0047).

Concerning claim 4, Ronca further teaches the method of claim 1, wherein the chunk size is larger than a size of at least one of the shot sequences included in the plurality of shot sequences (¶0046: wherein a scene (corresponding to the claimed chunk) is made up of a plurality of chunks (corresponding to the claimed plurality of shot sequences)).

Concerning claim 6, Ronca further teaches the method of claim 1, wherein the chunk size is a size of the plurality of shot sequences (¶0032; ¶0053).

Concerning claim 9, Ronca further teaches the method of claim 1,  wherein the video content comprises a real-time video stream (¶0035: streaming video).

Claim 10 is the corresponding non-transitory computer readable media to the method of claim 1 and is rejected under the same rationale.

Claim 11 is the corresponding non-transitory computer readable media to the method of claim 2 and is rejected under the same rationale.

Claim 12 is the corresponding non-transitory computer readable media to the method of claim 3 and is rejected under the same rationale.

Claim 13 is the corresponding non-transitory computer readable media to the method of claim 4 and is rejected under the same rationale.

Claim 15 is the corresponding non-transitory computer readable media to the method of claim 6 and is rejected under the same rationale.

Claim 18 is the corresponding non-transitory computer readable media to the method of claim 9 and is rejected under the same rationale.

Claim 19 is the corresponding computer system to the method of claim 1 and is rejected under the same rationale.

Claim 20 is the corresponding computer system to the method of claim 2 and is rejected under the same rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca et al. (US 20120147958 A1) in view of Goz et al. (US 8913872 B1).

Concerning claim 7, Ronca teaches the method of claim 1. Not explicitly taught is the method, wherein each shot sequence included in the plurality of shot sequences comprises a set of frames that runs for an uninterrupted period of time.
col. 3, ll. 43-49). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chunks (corresponding to the claimed shot sequences), as taught by Ronca, to comprise a set of frames that runs for an uninterrupted period of time in order to depict continuous action (Ronca, col. 3, ll. 43-49).

Claim 16 is the corresponding non-transitory computer readable media to the method of claim 7 and is rejected under the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca et al. (US 20120147958 A1) in view of et al. (US 20030112874 B1).

Concerning claim 8, Ronca teaches the method of claim 1. Not explicitly taught is the method, wherein each shot sequence included in the plurality of shot sequences begins with an inter-frame (I-frame).
Rabinowitz et al. (hereinafter Rabinowitz), in a similar field of endeavor, that is well-known to begin the plurality of shot sequences with an inter-frame (I-frame) (¶0003). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to begin the plurality of shot sequences with an inter-frame (I-frame) in order to allow for proper compression (¶0003).

.

Allowable Subject Matter
Claims 5 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James M Anderson II/Primary Examiner, Art Unit 2425